Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 2 December 2022.

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 22 August 2022. It is noted, however, that applicant has not filed a certified copy of the DE10 2018 214 190.8 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: the specification refers to specific claims by claim number, which may change during prosecution.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "wherein n=2" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto et al. (JP 61-090843A) in view of Herud (EP 1 737 594 B1).
Regarding claim 1, Sekimoto et al. discloses a hydraulic expanding chuck (see figure 1) for receiving and clamping a tool shank 10, comprising: a main body 1; a clamping section 11 that extends along a longitudinal central axis of the expanding chuck, the clamping section having a clamping part 11 lying in a neck region 11, in which are formed a central receiving opening 3 for receiving the tool shank and a chamber system 21 that can be supplied with a fluid pressure, the chamber system comprising at least one pressure chamber 21, which in a radial direction is separated from the receiving opening by an expansion wall 13 yielding elastically under the fluid pressure and which can be supplied with the fluid pressure via at least one pressure channel 26, which proceeds from a piston clamping mechanism accommodated in a clamping region 11 of the hydraulic expanding chuck, wherein, at least in the region that accommodates the piston clamping mechanism 23/24/25, the clamping section is configured and/or machined in such a way that recesses and cavities 22 lying in the region that accommodates the piston clamping mechanism are positioned relative to each other and/or distributed over the circumference so that deformations and/or distortions induced by a pressure buildup while clamping the tool become superposed in the clamping region in such a way that the longitudinal central axis of the neck region remains largely in alignment with the longitudinal central axis of the expanding chuck.  
 Sekimoto et al. does not disclose that the at least one pressure channel is an axial pressure channel.  Herud teaches the use of a hydraulic expanding chuck 1 that comprises a long and narrow neck region 5 having a clamping section 6 with a receiving opening 6, further comprising a piston clamping mechanism 14 that provides fluid pressure to a pressure chamber 12 via an axial pressure channel 11 for the purpose of clamping a tool shank in a very long and narrow chuck for use in mold and die construction.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the chuck of Sekimoto et al. with a long and narrow expansion chuck having an axial pressure chamber for providing fluid pressure to the a pressure chamber as taught by Herud in order to be able to use the expanding chuck for different tool operations, for example in mold and die construction.
Regarding claim 2, the modified invention of Sekimoto et al. discloses wherein, at least in the region that accommodates the piston clamping mechanism 23/24/25, the clamping section is configured and/or machined in such a way that the cross section perpendicular to the longitudinal central axis has essentially an n-count rotational symmetry, wherein n is a whole number ≥ 2 (in this case, n = 2), and the cavities 22 filled with hydraulic fluid are uniformly distributed over the circumference (see figure 2).
Regarding claim 3, the modified invention of Sekimoto et al. discloses wherein, in the region that accommodates the piston clamping mechanism 23/24/25, the clamping region is configured and/or machined in such a way that the cross section perpendicular to the longitudinal central axis has essentially a point symmetry (see figure 2).
Regarding claim 4, the modified invention of Sekimoto et al. discloses wherein the piston clamping mechanism 23/24/25 has at least one bore 22 for a sealed reception of a pressure piston 23 that borders a pressure generating chamber 27 and can be axially displaced by an allocated adjusting screw 24 for building up a clamping pressure.
Regarding claim 5, the modified invention of Sekimoto et al. discloses wherein the pressure generating chamber 27 is hooked up to at least one filling and venting bore 28 that can be sealed fluid tight.
Regarding claim 6, the modified invention of Sekimoto et al. discloses wherein the at least one filling and venting bore 28 can be locked by at least one closing body 30, which can be pressed against a closure seat 29 under the influence of the clamping pressure generated by the piston clamping mechanism 23/24/25.
Regarding claim 7, the modified invention of Sekimoto et al. discloses wherein the piston clamping mechanism 23/24/25 lies essentially in a clamping plane perpendicular to the longitudinal central axis (see figures 1 and 2).
Regarding claim 8, the modified invention of Sekimoto et al. discloses the invention substantially as claimed, except neither Sekimoto et al. nor Herud disclose wherein the clamping region has a diameter that essentially corresponds to a multiple of a diameter of the neck region (as modified by Herud, the clamping region diameter appears to be a little over 2 times the diameter of the neck region, but Herud is silent as to the clamping diameter).  However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)  In this instant case, it would have been obvious to modify the clamping region to have a diameter that essentially corresponds to a multiple of the diameter of the neck region based on the actual geometry of the workpiece to be machined, in order to efficiently machine the workpiece.
Regarding claim 9, the modified invention of Sekimoto et al. discloses wherein the length of the neck region corresponds to a multiple of the diameter of the neck region (as modified by Herud, the length of the neck region may be 5 times the diameter of the neck region).
Regarding claim 10, the modified invention of Sekimoto et al. discloses wherein a shank part 2 for coupling the hydraulic expanding chuck to a module of a modular tool system or to a machine spindle is fastened to the main body 1 on a side facing away from the clamping region 11.
Regarding claim 11, the modified invention of Sekimoto et al. discloses wherein n=2.
Regarding claim 12, the modified invention of Sekimoto et al. discloses wherein at least one filling and venting bore 28 lies essentially in the clamping plane.
Regarding claim 13, the modified invention of Sekimoto et al. discloses wherein the length of the neck region corresponds to a multiple of at least three times the diameter of the neck region.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 2 December 2022, with respect to the rejection(s) of claim(s) 1-7 and 10-12 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sekimoto et al. and Herud.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        6 December 2022